Citation Nr: 1616732	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-07 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a pelvic disorder.
 
2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome with degenerative arthritis of the lumbar spine prior to June 27, 2011 and in excess of 20 percent from June 27, 2011.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977, during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2011 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.  

The April 2011 rating decision granted service connection for degenerative arthritis of the lumbar spine, claimed as lower back problems, with an evaluation of 10 percent effective October 21, 2010, and denied service connection for a pelvic disorder.  The February 2012 rating decision granted a higher rating of 20 percent, effective June 27, 2011, for intervertebral disc syndrome with degenerative arthritis of the lumbar spine, and denied service connection for hypertension and pes planus.

The issue of entitlement to a TDIU has also been raised.  (See September 2011 VA examination and November 2015 hearing transcript).  Therefore, the issues have been expanded to include the claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

With regard to the pelvic disability, the Veteran recollects that he tripped over a wire and fell on his gun and injured his back and pelvic area during service.  (See Hearing Transcript p. 3).  He did not receive treatment during service.  (Hearing Transcript p. 4).  A December 27, 1996 VA x-ray of the Veteran's spine showed post open reduction internal fixation (ORIF) of pelvic fractures or diastasis.  A VA treatment record dated December 16, 1998 showed that he gave a history of being injured and hospitalized in 1993 following in a hit-and-run while he was riding a bicycle.  A March 5, 2010 VA x-ray showed two screws extending from the innominate bone to the sacrum superiorly on the right; calcific/ossific densities in the right side of the pelvis and ankylosed sacroiliac (SI) joints, with an impression of findings of the pelvis with ankylosed SI joints.  An August 9, 2011 VA x-ray showed two surgical screws noted in the region of the severe aspect of the right sacroiliac joint indicating previous surgery in that region.  On remand, the records associated with the Veteran's hospitalization following his hit-and-run injury in 1993 and all records concerning the surgery to his pelvis must be obtained.  The Veteran should also be scheduled for an additional VA examination of his pelvis, with a medical opinion.

With regard to hypertension, the Veteran testified that he was first diagnosed with hypertension in 1994.  The December 16, 1998 VA treatment record reflects that he reported that he was initially diagnosed in 1993 at the time he was hospitalized after the hit-and-run accident and that he started medication in 1994 at VA.  The earliest VA treatment records associated with the claims folder are dated in December 1996; therefore, a remand is required to obtain the VA treatment records dated prior to this time.  Further, the Veteran maintains that his hypertension is related to service because of the stress (i.e., death of a cousin in 1975) of the military and the type of food that was provided during service.  (Hearing Transcript p. 15).  On remand, the Veteran should be afforded an examination, with a medical opinion.

With regard to pes planus, the Veteran asserts that it was aggravated by service from wearing combat boots that did not fit, running on the road and other rough terrain.  The Veteran also stated that he received correctional shoes during service.  The Veteran was afforded a VA examination in September 2011.  The examiner found no evidence of pes planus on physical examination or x-ray.  In light of the Veteran's more recent VA treatment record diagnosing pes planus in June 2015, the RO/AMC must obtain another VA examination.

With regard to the increased rating claim for his back disability, the Veteran testified in November 2015 that he was treated at VA for his back one week earlier.  However, the most recent VA treatment records associated with the claims folder are dated in April 2013 (aside from a June 17, 2015 treatment record).  Therefore, the Veteran's updated VA treatment records must be obtained.  As the case must be remanded, he should also be afforded a current VA examination of his spine.  The Veteran should also be afforded an appropriate VA examination concerning the TDIU claim.

Finally, the Veteran signed a form in July 1977 that stated he underwent a separation examination more than three working days before departure from service.  However, the separation examination is not in the claims file.  Therefore, an additional request should be made to ensure that his service treatment records are complete.

Accordingly, the case is REMANDED for the following action:


1.  Send the Veteran a VCAA letter concerning the issue of entitlement to a total disability rating based upon individual unemployability.  He should also be provided with and asked to complete and return a VA Form  21-8940.

2.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records and a copy of his separation examination.
 
3.  Make arrangements to obtain the Veteran's complete VA treatment records dated prior to December 1996.  As noted above, the evidence shows that the Veteran was prescribed medication for hypertension by VA as early as 1994.

4.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from April 2013 forward.

5.  Make arrangements to obtain all records related to the Veteran's hospitalization in 1993 following a hit-and-run injury when he was riding a bicycle, as well as all records concerning the surgery of his pelvis.  

6.  After the above development has been completed, schedule the Veteran for an appropriate VA examination of his hypertension.  The entire Veterans Benefits Management System (VBMS) e-file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) the Veteran's hypertension had its clinical onset during active service or is related to any incident of service, to include stress associated with military service and the death of his cousin in 1975 and/or the type of food that was provided during service.  

A complete rationale must accompany all opinions rendered.

7.  Schedule the Veteran for a VA examination of his pelvis and feet by an orthopedist.  The entire Veterans Benefits Management System (VBMS) e-file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

(a)  The examiner should provide an opinion as to whether or not the Veteran has pes planus.  If the examiner determines that the Veteran does not have pes planus, he/she must reconcile his/her opinion with the finding of pes planus and provision of insoles/arch supports noted in a VA treatment record dated June 17, 2015.

(b)  If the examiner determines that the Veteran does have pes planus, he/she should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that it was aggravated, or underwent a permanent increase is severity, during active service, to include as a result of wearing combat boots that did not fit and running on the road and other rough terrain.  Of note, the Veteran was shown to have mild, asymptomatic pes planus on entrance examination in June 1974.  

(c) The examiner should identify all disorders of the pelvis found to be present and provide an opinion as to whether it is at least as likely as not (50% or greater probability) any current pelvic disorder had its clinical onset during active service or is related to any incident of service, to include when the Veteran tripped over a wire and fell on his gun and injured his back and pelvic area.  For the purpose of providing this opinion, the examiner must accept as true that the Veteran fell as he described during service.  The examiner should also consider and discuss the post-service accident when the Veteran was injured in a hit and run while riding his bicycle in 1993, as well as the post-service pelvic surgery.  
  
A complete rationale must accompany all opinions rendered.

8.  Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected intervertebral disc syndrome with degenerative arthritis of the lumbar spine.  The claims file, to include a copy of this remand, must be made available to the VA examiner, who must note its review.  The examiner should use the appropriate Disability Benefits Questionnaire (DBQ) to assess the severity of the Veteran's service-connected back disorder.  

9.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected intervertebral disc syndrome with degenerative arthritis of the lumbar spine, radiculopathy of the right lower extremity, right ankle sprain, pseudofolliculitis barbae, tinnitus, bowel dysfunction, epididymitis, and erectile dysfunction, and 
and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

10.  Finally, readjudicate the claims on appeal.  If the benefits on appeal remain denied, furnish the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





